Exhibit 10.1


Execution Copy


AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into effective as of August 25, 2016 (the “Amendment Effective Date”), by and
between Computer Sciences Corporation, a Nevada corporation (the “Company”), and
J. Michael Lawrie (the “Executive” and, together with the Company, the
“Parties”).
WHEREAS, the Company and Executive entered into that certain Employment
Agreement (the “Employment Agreement”) dated as of February 7, 2012;
WHEREAS, the Parties desire to extend the Term of Employment, as defined in the
Employment Agreement, for a period of one (1) year on the same terms and
conditions as set forth in the Employment Agreement;
WHEREAS, the Board of Directors of the Company has approved the amendment of the
Employment Agreement in the manner reflected herein.
NOW THEREFORE, in consideration of the premises and mutual covenants and
conditions herein, the Parties, intending to be legally bound, hereby agree as
follows, effective as of the Amendment Effective Date:
1.The terms and conditions set forth in the Employment Agreement shall continue
to apply, except that the Term of Employment shall be extended through the
earliest to occur of (i) March 31, 2018 or (ii) the date of termination of
Executive’s employment in accordance with any one of Sections 5(a) through
5(f) of the Employment Agreement; provided, however, that the Term of Employment
is subject to annual Amendment upon mutual agreement of the Parties not later
than six (6) months prior to the end of the Company’s fiscal year 2018 or any
extended annual period.
2.This Amendment does not alter (i) Executive’s entitlement to any compensation
to which Executive is entitled under the Employment Agreement, including,
without limitation, additional annual grants of Stock Options, PSU Awards and
Career Shares during the Term of Employment, and (ii) the vesting of Executive’s
Time-Vesting Inducement RSUs and Performance-Vesting Inducement RSUs that are
otherwise due to vest on or before the end of the Term of Employment.
3.Capitalized terms used but not defined in this Amendment shall have the
meanings given to them in the Employment Agreement. This Amendment may be
executed in two or more counterparts each of which shall be legally binding and
enforceable.
4.All terms and provisions of the Employment Agreement not amended hereby,
either expressly or by necessary implication, shall remain in full force and
effect. From and after the date of this Amendment, all references to the term
“Agreement” in the Employment Agreement shall include the terms contained in
this Amendment.
[Signature Page Follows]


 
 
1
 




--------------------------------------------------------------------------------

Exhibit 10.1


Execution Copy


IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to
Employment Agreement effective as of the Amendment Effective Date.



 
Executive:
 
For Computer Sciences Corporation:
 
/s/ J. Michael Lawrie
 
By: /s/ William L. Deckelman, Jr.
 
Signature
 
Name: William L. Deckelman, Jr.
 
J. Michael Lawrie
 
Title: Executive Vice President, General Counsel and Secretary
  
Printed Name
 
 
 
 
 
 
August 25, 2016
 
 
 
Date
 
 







 
 
2
 


